DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks pages 1-11, filed 9/7/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The Final Rejections of 1-14 has been withdrawn. 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (U.S. Pat. App. Pub. No. 2013/0087756).
Joseph discloses, as shown in Figures 1-8, a memory cell structure having

    PNG
    media_image1.png
    222
    246
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    225
    240
    media_image2.png
    Greyscale

(1) an interconnect structure (602) comprising an electrical conductor in an opening (204) of an insulator (202); and 
a thermally conductive electrical insulator liner (502/802) along sidewalls of the opening (204) (see Figures 1-8); 
(2) wherein the thermally conductive electrical insulator liner (502/802) and the electrical conductor (602) fill the opening (204), and wherein the thermally conductive electrical insulator liner (502/802) contacts and is between the electrical conductor (602) and the insulator (202) (see Figures 1-8); 
(3) wherein the thermally conductive electrical insulator liner (502/802) occupies at least 20% of a volume of the opening (204) (see Figures 1-8); 
(5) wherein the interconnect structure comprises at least one of: a through silicon via (TSV) (204); an electronically conductive wire (602); an external contact (702); an internal contact (102); and an inter-layer electrical via (NO LABEL). (see Figures 1-8). 
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. Pat. App. Pub. No. 2008/0200025) in view of Joseph et al. (U.S. Pat. App. Pub. No. 2013/0087756) and further in view of Gambin et al. (U.S. Pat. App. Pub. No. 2013/0248879).
Ma discloses, as seen in Figures 3A-3F, a dual damascene having 

    PNG
    media_image3.png
    191
    225
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    226
    203
    media_image4.png
    Greyscale

(1) an interconnect structure comprising an electrical conductor (324) in an opening (310) of an insulator (304/306/308); and 
a liner (326) along sidewalls of the opening (310) (see Figures 3A-3F); 
(2) wherein the liner (326) and the electrical conductor (324) fill the opening (310), and wherein the insulator liner (326) contacts and is between the electrical conductor (324) and the insulator (304/306/308); 
(5); (12) wherein the interconnect structure comprises at least one of: a through silicon via (TSV) (310); an electrically conductive wire (324a); an external contact (NO LABEL); an internal contact (302); and an inter-layer electrical via (NO LABEL) (see Figures 3A-3F); 
(7); (14) wherein the electrical conductor (324) comprises at least one of copper (see [0044]); 
(8) an insulator layer (306); 
a first layer (304) and a second layer (308) on opposite sides of the insulator layer (306); and 
an interconnect structure (324) extending through the insulator layer (306) between the first layer (304) and the second layer (308), wherein the interconnect structure (324) is in an opening (310) extending through the insulator layer (306) between the first layer (304) and the second layer (308) and comprises: 
an electrical conductor (324) in the opening (310) extending between the first layer (304) and the second layer (308); and 
a liner (326) along sidewalls of the opening (310) extending between the first layer (304) and the second layer (308), wherein the electrical conductor (324) is positioned to conduct electrical signals between the first layer (304) and the second layer (308), and wherein the liner (326) is positioned to transfer heat between the first layer (304) and the second layer (308) (see Figures 3A-3F); 
(9) wherein the liner (326) and the electrical conductor (324) fill the opening (310), and wherein liner (326) contacts and is between the electrical conductor (324) and the insulator layer (306) (see Figures 3A-3F). 
Ma teaches the above outlined features except for selecting specifically said liner material.  However, Joseph discloses, as shown in Figures 1-8, a memory cell structure having (1); (8)… a thermally conductive electrical insulator liner (502/802) along sidewalls of the opening (402) (see Figures 1-8); (2) wherein the thermally conductive electrical insulator liner (502/802)…… and wherein the thermally conductive electrical insulator (502/802) (see Figures 1-8); (8)… a thermally conductive electrical insulator liner (502/802)….. and wherein the thermally conductive electrical insulator liner (502/802) (see Figures 1-8); (9) wherein the thermally conductive electrical insulator liner (502/802)….. and wherein the thermally conductive electrical insulator liner (502/802) (see Figures 1-8).    
Ma and Joseph are analogous art because both are directed to a semiconductor devices including an interconnection structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Joseph into Ma because they are from the same field of endeavor. 
Ma and Joseph teach all claimed above except selecting the thermally conductive electrical insulator material made of diamond.  Furthermore, Gambin discloses a GaN high electron mobility transistor (HEMT) device with (7); (14) wherein the thermally conductive electrical insulator liner comprises diamond (see [0023]. Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Ma, Joseph and Gambin to enable the thermally conductive electrical insulator liner of Ma according to Joseph and Gambin, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07.  Even Ma, Joseph and Gambin do not explicitly selecting the opening comprises one of a linear and circular opening.  However, wherein the opening comprises one of a linear and circular opening was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the planar surface of the entire upper surface of the layer of material would yield unexpected result. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. Pat. App. Pub. No. 2008/0200025) in view of Joseph et al. (U.S. Pat. App. Pub. No. 2013/0087756).
Ma discloses, as seen in Figures 3A-3F, a dual damascene having 

    PNG
    media_image3.png
    191
    225
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    226
    203
    media_image4.png
    Greyscale

(8) an insulator layer (306); 
a first layer (304) and a second layer (308) on opposite sides of the insulator layer (306); and 
an interconnect structure (324) extending through the insulator layer (306) between the first layer (304) and the second layer (308), wherein the interconnect structure (324) is in an opening (310) extending through the insulator layer (306) between the first layer (304) and the second layer (308) and comprises: 
an electrical conductor (324) in the opening (310) extending between the first layer (304) and the second layer (308); and 
a liner (326) along sidewalls of the opening (310) extending between the first layer (304) and the second layer (308), wherein the electrical conductor (324) is positioned to conduct electrical signals between the first layer (304) and the second layer (308), and wherein the liner (326) is positioned to transfer heat between the first layer (304) and the second layer (308) (see Figures 3A-3F); 
(9) wherein the liner (326) and the electrical conductor (324) fill the opening (310), and wherein liner (326) contacts and is between the electrical conductor (324) and the insulator layer (306) (see Figures 3A-3F). 
Ma teaches the above outlined features except for selecting specifically said liner material.  However, Joseph discloses, as shown in Figures 1-8, a memory cell structure having (8)… a thermally conductive electrical insulator liner (502/802) along sidewalls of the opening (204) (see Figures 1-8); (9) wherein the thermally conductive electrical insulator liner (502/802)….. and wherein the thermally conductive electrical insulator liner (502/802) (see Figures 1-8); (10) wherein the thermally conductive electrical insulator liner (502/802) occupies at least 20% of a volume of the opening (204) (see Figures 1-8); (12) wherein the interconnect structure comprises at least one of: a through silicon via (TSV) (204); an electronically conductive wire (602); an external contact (702); an internal contact (102); and an inter-layer electrical via (NO LABEL). (see Figures 1-8). 
Ma and Joseph are both analogous art because both are directed to a semiconductor devices including an interconnection structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Joseph into Ma because they are from the same field of endeavor. According, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Ma and Joseph to enable the thermally conductive electrical insulator liner of Ma according to Joseph, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. Pat. App. Pub. No. 2008/0200025) in view of Joseph et al. (U.S. Pat. App. Pub. No. 2013/0087756) and further in view of Gambin et al. (U.S. Pat. App. Pub. No. 2013/0248879).
Ma discloses, as seen in Figures 3A-3F, a dual damascene having 
(14) wherein the electrical conductor (324) comprises at least one of copper (see [0044]).
Ma and Joseph teach all claimed limitations except for wherein the opening comprises one of a linear and circular opening; wherein the thermally conductive electrical insulator liner comprises diamond.  Furthermore, Gambin discloses a GaN high electron mobility transistor (HEMT) device with (14) wherein the thermally conductive electrical insulator liner (62) comprises diamond (see [0023]. Figure 4). Even Ma, Joseph and Gambin do not explicitly selecting the opening comprises one of a linear and circular opening.  However, wherein the opening comprises one of a linear and circular opening was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the planar surface of the entire upper surface of the layer of material would yield unexpected result. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        October 04, 2022